DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 11/3/21 is acknowledged.  Claims 12-20 have been withdrawn from consideration as being directed toward a non-elected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In response to the restriction and election of the method claims, the apparatus claims have been withdrawn.
The following title is suggested: METHODS FOR PRINTING CONFORMAL MATERIALS ON COMPONENT EDGES AT HIGH RESOLUTION.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fumo et al. (8,236,373) in combination with Zenou et al. (2017/0250294) further in combination with Tsukada et al. (2019/0150292).
Fumo et al. (8,236,373) teaches a method for controlled ink-jet spreading of polymers for the insulation and or protection of printed circuits.  Fumo et al. (8,236,373) teaches a component circuit (C) and coating the edges of the component (C) and then coating portions other than the edges to encapsulate the component (Figs. 5A,6,6A and col. 4, lines 25-50).
Fumo et al. (8,236,373) fails to teach forming the ink-jet printing by a laser-based printing.
Zenou et al. (2017/0250294) teaches a LIFT printing process whereby a transparent donor substrate (34) having a coating (36) thereon is contacted with a laser pulse to cause droplets of the material (36) to be ejected from the transparent donor substrate (34) to a acceptor substrate (22) (abstract and Figs. 1 and 2A).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Fumo et al. (8,236,373) process to 
Fumo et al. (8,236,373) in combination with Zenou et al. (2017/0250294) fails to teach a curing step between the printing steps.
Tsukada et al. (2019/0150292) teaches a circuit forming method whereby in a first step an ink is ejected to a position on a base material then the material is baked.  Then a second step whereby an ink is ejected on a base material and a second baking is performed (abstract and [0005]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Fumo et al. (8,236,373) in combination with Zenou et al. (2017/0250294) by incorporating a baking step between the first and second ink jetting steps as evidenced by Tsukada et al. (2019/0150292) with the expectation of achieving precise coating thereon.  
Regarding claim 2, Zenou et al. (2017/0250294) teaches a transparent donor substrate and droplets being jetted to form the coating.
Regarding claim 5, Fumo et al. (8,236,373) teaches a polymer material (col. 4, lines 1-67).
Regarding claim 6, Zenou et al. (2017/0250294) teaches a continuous transparent film and a metal layer thereon [0026]. 
Regarding claim 7, Tsukada et al. (2019/0150292) teaches baking which meets the claimed heat.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fumo et al. (8,236,373) in combination with Zenou et al. (2017/0250294) further in combination with Tsukada et al. (2019/0150292) still further in combination with Kotler et al. (2017/0306495).
Features detailed above concerning the teachings of Fumo et al. (8,236,373) in combination with Zenou et al. (2017/0250294) further in combination with Tsukada et al. (2019/0150292) are incorporated here.
Fumo et al. (8,236,373) in combination with Zenou et al. (2017/0250294) further in combination with Tsukada et al. (2019/0150292) fails to teach the transparent substrate is oriented at an acute angle with respect to the component.
Kotler et al. (2017/0306495) teaches an angled lift jetting process whereby the substrate is angled at an acute angle with respect to the substrate (Fig 7).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Fumo et al. (8,236,373) in combination with Zenou et al. (2017/0250294) further in combination with Tsukada et al. (2019/0150292) by bi-directionally moving the substrate having the coating applied by a coated (20) including a pump as evidenced by Kotler et al. (2017/0306495)) with the expectation of achieving similar success.
Regarding claim 10, Tsukada et al. (2019/0150292) teaches a third coating and baking step [0008].  


Claims 3,4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fumo et al. (8,236,373) in combination with Zenou et al. (2017/0250294) further in combination with Tsukada et al. (2019/0150292) still further in combination with Zenou (2018/0015502).
Features detailed above concerning the teachings of Fumo et al. (8,236,373) in combination with Zenou et al. (2017/0250294) further in combination with Tsukada et al. (2019/0150292) are incorporated here.
Fumo et al. (8,236,373) in combination with Zenou et al. (2017/0250294) further in combination with Tsukada et al. (2019/0150292) fails to teach the claimed syringe/pump to apply the coating to transparent substrate having gap between rollers/knifes and translating bi-directionally the transparent substrate to remove excess and form uniform coating.
Zenou (2018/0015502) teaches a bi-directional translation of a substrate and a coater (20) applying the coating thereon using rollers and using a knife to produce uniform coating (Fig. 13A).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to utilize a syringe/pump (coater) and rollers to produce a uniform coating thereon as evidenced by Zenou (2018/0015502) with the expectation of similar success.
Regarding claim 9, Zenou (2018/0015502) teaches an imaging device [98] for quality control [0117].

Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Fumo et al. (8,236,373) in combination with Zenou et al. (2017/0250294) further in combination .
Features detailed above concerning the teachings of Fumo et al. (8,236,373) in combination with Zenou et al. (2017/0250294) further in combination with Tsukada et al. (2019/0150292) are incorporated here.
Fumo et al. (8,236,373) in combination with Zenou et al. (2017/0250294) further in combination with Tsukada et al. (2019/0150292) fails to teach varying the volume of the droplets.
Kotler et al. (2018/0090314) teaches a similar laser induced forward transfer process (LIFT) whereby the droplets are varied as depicted in Fig. 5 and [0064]-[0067].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Fumo et al. (8,236,373) in combination with Zenou et al. (2017/0250294) further in combination with Tsukada et al. (2019/0150292) to vary the droplets applied as evidenced by Kotler et al. (2018/0090314) with the expectation of achieving the desired results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715